Case 2:20-cv-00332-ODW-SK Document 20 Filed 05/26/20 Page 1 of 2 Page ID #:50




  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 ALI MAHDAVI, AN INDIVIDUAL,               CASE NO. 2:20-CV-00332-ODW(SK)
                                              The Hon. The Honorable Otis D.
 12              Plaintiff,                   Wright
 13        vs.                                ORDER GRANTING FIFTH JOINT
                                              STIPULATION TO EXTEND TIME
 14 THEBALM COSMETICS                         TO RESPOND TO INITIAL
    HOLDINGS, INC., AND DOES 1                COMPLAINT
 15 THROUGH 10 INCLUSIVE,
 16              Defendants.
 17                                           Trial Date:   None Set
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                      [PROPOSED] ORDER
Case 2:20-cv-00332-ODW-SK Document 20 Filed 05/26/20 Page 2 of 2 Page ID #:51




  1        This Court has considered the parties’ Stipulation to extend the time for
  2 Defendant TheBalm Cosmetics Holdings, Inc. to respond to the Complaint until
  3 June 8, 2020.
  4        Good cause appearing, IT IS HEREBY ORDERED, that Defendant TheBalm
  5 Cosmetics Holdings, Inc. shall have until June 8, 2020, to respond to the Complaint.
  6        IT IS SO ORDERED.
  7 DATED: May 26, 2020
  8
  9
                                        By:
 10                                           Otis D. Wright, II
 11                                           United States District Judge

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
                                       [PROPOSED] ORDER
